DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
The amendments and arguments filed 11/10/21 are acknowledged. Claims 6-15, 20-26, 31-32, and 41-44 are cancelled. Claims 1-5, 16-19, 27-30, 33-40, 45 and 46 are pending. Claims 1 and 38 are amended. Claims 1-5, 16-19, 27-30, 33-37, 45 and 46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/5/21.
Claims 38-40 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed on 11/10/21 has been considered.  A signed copy is enclosed.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 
Objections Withdrawn
The objection to the abstract of the disclosure because the term "IL" is an acronym that should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto. 

The objection to the specification for improperly marked trademarks is withdrawn in light of applicant’s amendments thereto. 

The objection to claim 38 because of the following informalities:  the claim depends from a non-elected claim is withdrawn in light of applicant’s amendments thereto. 

The objection to claim 38 because of the following informalities:  the claim contains an acronym and/or abbreviation that should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto. 

Claim Rejections Withdrawn
The rejection of claim 38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendments thereto. 

The rejection of claim(s) 38-40 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wu et al (US 2007/0071675 A1; filed 8/18/06) as evidenced by NCBI GENE databases NCBI GENE databases (IL1RL2 interleukin 1 receptor-like 2 [ Homo sapiens (human)]; http://www.ncbi.nlm.nih.gov/gene/8808; downloaded 5/18/14) is withdrawn in light of applicant’s amendments thereto. 

Claim Rejections Maintained
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Written Description
The rejection of claims 38-40 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are directed to a method of treating a disease comprising administering an antibody or antigen binding fragment that binds IL-36R at a Kd equal to or <0.1 nM.  The antibody must also be able to inhibit all three ligands, IL-36alpha, beta, and gamma, from binding to the receptor. The disease can be an inflammatory disease, an autoimmune disease, a respiratory disease, a metabolic disorder, an epithelial mediated inflammatory disorder or cancer. The antibody is defined only in terms of its binding to a target antigen, and the functional requirements for a specific dissociation constant (Kd) and treating almost every disease on earth. The specification describes 15 structurally related antibodies that meet the functional requirements of the claims. These antibodies are presented in the non-elected claims that are directed to the antibody product, and on pages 76-77 of the specification.  
The functional characteristics of antibodies (including binding specificity and affinity are dictated on their structure.  Amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. For example, Vajdos et al. (J Mol Biol. 2002 Jul 5;320(2):415-28 at 416) teaches that, “… Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen. As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce a functional map of the antigen-binding site."  The art shows an unpredictable effect when making single versus multiple changes to any given CDR. For example, Brown et al. (J Immunol. 1996 May;156(9):3285-91 at 3290 and Tables 1 and 2), describes how the VH CDR2 of a particular antibody was generally tolerant of single amino acid changes, however the antibody lost binding upon introduction of two amino changes in the same region.
	Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself even when preparation of such an antibody would be routine and conventional. Amgen, 872 F.3d at 1378-79. A key role played by the written description requirement is to prevent “attempt[s] to preempt the future before it has arrived.”  Ariad at 1353, (quoting Fiers v. Revel, 984 F.2d at 1171).  Upholding a patent drawn to a genus of antibodies that includes members not previously characterized or described could negatively impact the future development of species within the claimed genus of antibodies.  In the instant application, 
Regarding the species presented in the specification, in Abbvie v. Centocor (Fed. Cir. 2014), the Federal Circuit held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.
The instant case has many similarities to Abbvie above. First, the claims clearly attempt to define the genus of anti-IL-36R antibodies by the function of having a recited dissociation constant. As noted by Abbvie above, functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description. Second, there is no information in the specification based upon which one of skill in the art would conclude that the disclosed genus of antibodies for which applicant has identified as having the recited dissociation constant would be representative of the entire genus. The specification discloses no structure to correlate with the function. 
The state of the art regarding subclass differences in affinity and kinetic constants as determined by surface plasmon resonance is discussed by Cooper et al. (Molecular Immunology, 1994; 31(8):577-584). Cooper et al. teach that variable domain-identical antibodies exhibit IgG subclass related differences in affinity and kinetic constants (See page 577). Cooper et al. teach that differences in heavy chain constant domains can significantly influence apparent functional affinity for multivalent antigen; differences in constant heavy domains can alter both association and dissociation rate constants for interactions between IgG antibodies and multivalent antigen; and these effects of constant heavy domains depend on epitope density (See page 577). Given the variability in differences in affinity and kinetic constants based on antibody subclass, it is unclear if all anti-IL-36R antibodies would have the high affinity binding function required by the claims. Therefore, one would not conclude that Applicant possessed the genus of antibodies encompassed by the claims. 
The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function (see d of about 1x10-8 M or less and a Koff rate constant of about 1x10-3s-1 or less.
Adequate written description requires more than a mere statement that is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chungai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. 
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: …To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an Applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2dat1966. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Applicant’s Arguments
Applicant argues:
1. The application as filed contains sufficient disclosure for making the correlation between the structure and the function of the claimed antibody. For example, the specification describes the function of IL-36R ligands in exerting proinflammatory effects in vitro and in vivo. The specification also provides ample evidence about the antibodies blocking the binding of all three ligands to the receptor, and that the antibodies were capable of blocking the IL-36R ligands from binding, resulting in an inhibition of pro-inflammatory cytokines. Therefore, there is sufficient description that one of skill in the art would reasonably conclude that the inventors had possession of the claimed invention. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. Applicant has provided arguments that attempt to substitute evidence of function for evidence of structure that correlates with function. MPEP 2163 states that “An invention described 

Enablement
The rejection of claims 38-40 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating psoriasis with the specifically enumerated antibody species in the specification, does not reasonably provide enablement for treating the entire scope of diseases, with the entire scope of claimed antibodies is maintained.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
It is noted that MPEP 2164.03 teaches that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability of the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The amount of guidance or direction refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as how to make and use the invention in order to be enabling.”

1) nature of the invention; 
2) the breadth of the claims; 
3) the state of the prior art; 
4) the level of one of ordinary skill;  
5) the level of predictability in the art; 
6) the amount of direction or guidance provided by the inventor; 
7) the existence of working examples; and 
8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.   

1) nature of the invention; 2) the breadth of the claims; 
The instant claims are directed to a method of treating a disease comprising administering an antibody or antigen binding fragment that binds IL-36R at a Kd equal to or <0.1 nM.  The antibody must also be able to inhibit all three ligands, IL-36alpha, beta, and gamma, from binding to the receptor. The disease can be any inflammatory disease. The antibody is defined only in terms of its binding to a target antigen, the ability to inhibit all three ligands, IL-36alpha, beta, and gamma, from binding to the receptor, the functional requirements for a specific dissociation constant (Kd), and treating every inflammatory disease on earth. The specification describes 15 structurally related antibodies that meet the functional requirements of the claims. These antibodies are presented in the non-elected claims that are directed to the antibody product, and on pages 76-77 of the specification.  However, the claims are not limited to these species, and instead encompass an overly broad, enormous genus of antibodies that must have the ability to meet the required Kd, and treat the entire overly broad genus of diseases that are encompassed by the claims.  
The instant specification does not provide a definitive list of disorders. Hundreds, if not thousands, of disorders are encompassed. The breadth of the claim exacerbates the complex nature of the subject matter to which the present claims are directed.  The encompassed disorders are highly heterogeneous at both the molecular and clinical level. Here are some assorted examples:

B. Autoinflammatory diseases are a relatively new category of diseases that are different from autoimmune diseases. However, autoimmune and autoinflammatory diseases share common characteristics in that both groups of disorders result from the immune system attacking the body’s own tissues, and they also result in increased inflammation. Autoinflammatory disorders are characterized by intense episodes of inflammation that result in such symptoms as fever, rash, or joint swelling. These diseases also carry the risk of amyloidosis, a potentially fatal buildup of a blood protein in vital organs. Examples include Familial Mediterranean Fever (FMF), Neonatal Onset Multisystem Inflammatory Disease (NOMID), Tumor Necrosis Factor (TNF) Receptor-Associated Periodic Syndrome (TRAPS), Deficiency of the Interleukin-1 Receptor Antagonist (DIRA), and Behçet’s Disease
C. Neuroinflammation is inflammation of the nervous tissue. It may be initiated in response to a variety of cues, including infection, traumatic brain injury, toxic metabolites or autoimmunity. Causes of chronic neuroinflammation may include causes of chronic neuroinflammation include toxic metabolites, aging, microbes, viruses, traumatic brain injury, air pollution, passive smoke. Further, neuroinflammation is a known component of neurodegenerative diseases such as Alzheimer's disease and Parkinson's disease. 
D. Diseases that occur as a result of infections with virus, bacteria, fungus, or other pathogens generate inflammatory disorder symptoms such as skin rashes, fever, chills, fatigue, loss of energy, headaches, loss of appetite, muscle stiffness, insomnia, itchiness, stuffy nose, sneezing, and coughing. There are millions of possible infections that may be encompassed. Bacterial infection examples with inflammatory symptoms include Escherichia coli and Salmonella cause food poisoning, 
Helicobacter pylori causing gastritis and ulcers, Neisseria meningitidis causing meningitis, Staphylococcus aureus causing a variety of infections in the body, including boils, cellulitis, abscesses, wound infections, toxic shock syndrome, pneumonia, and food poisoning, and Streptococcal bacteria cause a variety of infections in the body, including pneumonia, meningitis, ear infections, and strep 
E. Non-immune diseases with etiological origins in inflammatory processes or which otherwise display inflammatory symptoms include cancer (of which there are thousands of possible cancer types), atherosclerosis, acne vulgaris, diverticulitis, pelvic inflammatory disease, transplant rejection and ischemic heart disease. 
	
(2) The state of the prior art and (4) The predictability or unpredictability of the art:
While the state of the art is relatively high with regard to the treatment of specific disease types, the state of the art with regard to broadly treating all of the encompassed types of disorders is underdeveloped.  In particular, there is no known agent that is effective against all of the encompassed disorders. The lack of significant guidance from the present specification or prior art with regard to the actual treatment of all of the encompassed diseases in a subject, with the claimed genus of antibodies makes practicing the claimed invention unpredictable. 
Predicting whether or not an agent will be able to treat a particular disease is fraught with obstacles, even if the patient population has a well-understood disease. As taught by Ma (Modern Drug Discovery 2004, 7(6)), any results from in vitro screening often poorly correlate with in vivo results because the complicated physiological environment is absent in the in vitro system (see page 30, left column). In addition, predicting the success of a treatment for inflammatory disease presents challenges beyond initial screening. For example, regarding autoimmune disease, according to Steinman et al (Nat Med. 2012 Jan 6;18(1):59-65), there are no approved clinical tests that are effective at predicting the therapeutic success or toxicity of treatments for autoimmune diseases (see page 59).  Further Steinman et al teach that a single therapeutic strategy is probably not suitable for all autoimmune diseases or even for individual subsets of patients within one diagnostic category, as there may be heterogeneous biology underlying some of these clinical entities (see page 61). Steinman et al give the example of biologics targeting TNF and its receptors, which are effective in rheumatoid arthritis, Crohn's disease and psoriasis, but which cause marked worsening of disease in multiple sclerosis (see page 60). Blumberg et al (Nat Med.; 18(1): 35–41) teach that one of the greatest problems in translating therapies into clinical practice in autoimmunity are the numerous failures that have been the results of clinical trials. 

	  
6) the amount of direction or guidance provided by the inventor; 7) the existence of working examples; 
Applicant has supplied examples that detail how to make and screen for IL-36R antibodies that have the required dissociation constant. Further examples test the antibodies for specific in vitro binding, potency, and target inhibition. Applicant has supplied a single working example demonstrating administration of any antibody to treat disease in vivo. Example 15 tests efficacy of anti-IL36R antibody in a Xenotransplant of psoriasis in mice. Beyond this example, no further examples are provided for demonstrating in vivo treatment of any disorder, and there is no further evidence of in vivo administration of any of the encompassed assays.   
In conclusion, the claimed invention does not provide enablement for treating all of the encompassed diseases with all of the encompassed antibodies. Thus, for the reasons outlined above, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention as the amount of experimentation required is undue, due to the broad scope of the claims, the lack of guidance and working examples provided in the specification.  Therefore, the specification is not representative of the instant claims and the specification is not fully enabled for the instant claims.  In view of the above, one of skill in the art would be forced into undue experimentation to practice the claimed invention.  

Applicant’s Arguments
Applicant argues:
1. In light of the specification, and in the arguments in response to the rejection for lacking written description, a person of ordinary skill would have understood and accepted that it is more likely than not that the invention would work as described and claimed. Applicant submits that the claims bear a reasonable correlation to scope of enablement provided by the present application and based on the application and the ordinary knowledge in the art. The experimentation to make and use the invention would not be undue. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. Whether an invention is more likely than not to work is a question of utility under 35 USC 101, which is not in dispute. There is no rejection for lack of utility. 
Applicant is reminded that the enablement requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, is separate and distinct from the written description requirement. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563, 19 USPQ2d 1111, 1116-17 (Fed. Cir. 1991) ("the purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’"). See also MPEP 2161 and 2164.
Regarding the rejection for lack of enablement, according to MPEP 2164.01, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Here, the experimentation needed to practice the invention is undue and unreasonable. First, a person practicing the invention would be required to isolate an antibody that binds to IL-36R, which could number in the thousands. Then one of skill in the art would have to screen those antibodies for one that will inhibit all three named ligands binding to the receptor. After identifying the antibodies that have the inhibition function, the practitioner would be required to test the antibodies one by one to determine if they treat one or more of the thousands of inflammatory diseases that are known, or 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
1. The provisional rejection of claims 38-40 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, and 8-10 of copending Application No. 15/935,519 (reference application) is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a method of treating disease comprising administering an antibody or antigen binding fragment thereof that binds to IL-36R at a Kd equal to or less than 0.1 nM. The method can be used to treat inflammatory bowel disease, such as Crohn’s disease, among other diseases. The elected species was searched and found free of the prior art. However, the claims encompass an entire genus of antibodies and therefore the claim was searched for the genus. 
The copending claims are directed to a method for treatment of a patient with inflammatory bowel disease or a variety of other inflammatory and autoimmune diseases, comprising administering an anti-IL-36R antibody in combination with a TNF inhibitor (see e.g. claims 1, 4-6, and 8-10). According to the specification in Table 5, all of the antibodies of the claims have Kd values under 0.1 nM. The specification on page 8 indicates that the claimed antibodies inhibit the activity of the alpha, beta, and gamma ligands. Inflammatory bowel disease (IBD) includes Crohn’s disease, therefore one of skill in the art would find it obvious to apply this method to a patient with Crohn’s disease. The method differs from the instant claims by reciting specific antibody species, and a narrower genus of diseases to be treated. 
Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined."  


Applicant’s Arguments
Applicant argues:
1. Applicant believes that the rejection is improper because the ‘519 application has a later effective filing date. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The rejection is not improper. The subject matter of the two applications by the same entity overlaps, which necessitates a double patenting rejection. 
First, MPEP 1490 states that if the provisional double patenting rejections in both applications are the only rejections remaining in those applications, the examiner should then withdraw the provisional ODP rejection in the earlier-filed application thereby permitting that application to issue without need of a terminal disclaimer. As stated above, this double patenting rejection is not the only remaining rejection, no Terminal Disclaimer has been filed, and no other arguments have been presented to overcome the rejection.  Therefore, the rejection is maintained. 
Second, the copending application has been allowed, and when issued, the rejection will no longer be provisional. Upon issue, the withdrawal of the rejection as described by MPEP 1490 will no longer be proper.  

2. The provisional rejection of claims 38-40 on the ground of nonstatutory double patenting as being unpatentable over claims 1-47, 49-62 and 67-69 of copending Application No. 16/809,606 (reference application) is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a method of treating disease comprising administering an antibody or antigen binding fragment thereof that binds to IL-36R at a Kd equal to or less than 0.1 nM. The method can be used to treat inflammatory bowel disease, such as Crohn’s disease, among other 
The copending claims are directed to a pharmaceutical formulation with an anti-IL-36R antibody and buffers and other agents (see e.g. claims 1-47, 49-62 and 67-69). The IL-36R antibodies are identical in sequence to the instant antibodies, and each SEQ ID NO corresponds to the same SEQ ID NO: as the antibodies in the instant specification that are identified to have the required Kd value. Specification paragraph [0020], the formulation can be used to treat numerous inflammatory and autoimmune diseases, including Crohn’s disease. The specification further indicates that the claimed antibodies block signaling by the three ligands (see e.g. paragraph [0003] and [0119]). The copending application differs from the instant claims by reciting an antibody formulation instead of a method, and a narrower genus of specific antibody species. 
The Federal Circuit held in Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010) that claims of a later patent can be held invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. In this case, U.S. 4,808,614 (‘614) patent claimed gemcitabine and methods of using gemcitabine for treating viral infections.  The patent also disclosed (but did not claim) using these compounds to fight cancer.  U.S. 5,464,826 (‘826) patent claimed methods of using gemcitabine for treating cancer. The Federal Circuit found that “The asserted claims of the later '826 patent simply claim the anticancer use disclosed in the specification of the '614 patent as a method of use claim. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. Therefore, we affirm the district court's judgment that the asserted claims, claims 2, 6, and 7, of the '826 patent are invalid for obviousness-type double patenting over the '614 patent.”  Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010). This is similar to the instant application, which merely claims a method of using a particular cell line that is a product produced by the copending application. The copending specification explicitly recites the use of the product, which is identical to the method of the instant claims. Therefore, the rejection for nonstatutory double patenting is maintained.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s Arguments
Applicant argues:


Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The rejection is not improper. The subject matter of the two applications by the same entity overlaps, which necessitates a double patenting rejection. 
MPEP 1490 states that if the provisional double patenting rejections in both applications are the only rejections remaining in those applications, the examiner should then withdraw the provisional ODP rejection in the earlier-filed application thereby permitting that application to issue without need of a terminal disclaimer. As stated above, this double patenting rejection is not the only remaining rejection, no Terminal Disclaimer has been filed, and no other arguments have been presented to overcome the rejection. Therefore, the rejection has been maintained. 

3. The provisional rejection of claim 38 on the ground of nonstatutory double patenting as being unpatentable over claims 75-77, 79-80, 82-83, 85-86, 88-89, 91-92, and 94 of copending Application No. 16/722,133 (reference application) is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claim is drawn to a method of treating disease comprising administering an antibody or antigen binding fragment thereof that binds to IL-36R at a Kd equal to or less than 0.1 nM. The method can be used to treat inflammatory bowel disease, such as Crohn’s disease, among other diseases. The elected species was searched and found free of the prior art. However, the claims encompass an entire genus of antibodies and therefore the claim was searched for the genus. 
The copending claims are directed to a method for treatment of a patient with palmoplantar pustulosis (PPP), which is an inflammatory disease, comprising administering an anti-IL-36R antibody (see e.g. claims 75-77, 79-80, 82-83, 85-86, 88-89, 91-92, and 94). The IL-36R antibodies are identical in sequence to the instant antibodies, and each SEQ ID NO corresponds to the same SEQ ID NO: as the antibodies in the instant specification that are identified to have the required Kd value. This means that the antibodies would inherently have the ability to block the three ligands and have the binding affinity required by the instant claims. The method differs from the instant claims by reciting specific antibody species, and a single genus to be treated.  

Applicant’s Arguments
Applicant argues:
1. Applicant believes that the rejection is improper because the ‘133 application has a later effective filing date. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The rejection is not improper. The subject matter of the two applications by the same entity overlaps, which necessitates a double patenting rejection. 
MPEP 1490 states that if the provisional double patenting rejections in both applications are the only rejections remaining in those applications, the examiner should then withdraw the provisional ODP rejection in the earlier-filed application thereby permitting that application to issue without need of a terminal disclaimer. As stated above, this double patenting rejection is not the only remaining rejection, no Terminal Disclaimer has been filed, and no other arguments have been presented to overcome the rejection. Therefore, the rejection has been maintained. 
 
4. The provisional rejection of claims 38-40 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 15, and 19-38 of copending Application No. 17/095,882 (reference application) is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a method of treating disease comprising administering an antibody or antigen binding fragment thereof that binds to IL-36R at a Kd equal to or less than 0.1 nM. The method can be used to treat inflammatory bowel disease, such as Crohn’s disease, among other diseases. The elected species was searched and found free of the prior art. However, the claims encompass an entire genus of antibodies and therefore the claim was searched for the genus. 
The copending claims are directed to a method for treatment of a patient with inflammatory bowel disease, including Crohn’s disease, comprising administering an anti-IL-36R antibody in combination with a TNF inhibitor (see e.g. claims 1-8, 15, and 19-38). The IL-36R antibodies are identical in sequence to the instant antibodies, and each SEQ ID NO corresponds to the same SEQ ID NO: as the antibodies in the instant specification that are identified to have the required Kd value. This means that 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s Arguments
Applicant argues:
1. Applicant believes that the rejection is improper because the ‘882 application has a later effective filing date. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The rejection is not improper. The subject matter of the two applications by the same entity overlaps, which necessitates a double patenting rejection. 
MPEP 1490 states that if the provisional double patenting rejections in both applications are the only rejections remaining in those applications, the examiner should then withdraw the provisional ODP rejection in the earlier-filed application thereby permitting that application to issue without need of a terminal disclaimer. As stated above, this double patenting rejection is not the only remaining rejection, no Terminal Disclaimer has been filed, and no other arguments have been presented to overcome the rejection. Therefore, the rejection has been maintained. 

5. The provisional rejection of claims 38-39 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, 21, 24-26, and 30-38 of copending Application No. 17/101,126 (reference application) is maintained Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a method of treating disease comprising administering an antibody or antigen binding fragment thereof that binds to IL-36R at a Kd equal to or less than 0.1 nM. The method can be used to treat inflammatory bowel disease, such as Crohn’s disease, among other 
The copending claims are directed to a method for treatment of a patient with generalized pustular psoriasis, which is an inflammatory disease and type of psoriasis, comprising administering an anti-IL-36R antibody (see e.g. claims 1-19, 21, 24-26, and 30-38). The IL-36R antibodies are identical in sequence to the instant antibodies, and each SEQ ID NO corresponds to the same SEQ ID NO: as the antibodies in the instant specification that are identified to have the required Kd value. This means that the antibodies would inherently have the ability to block the three ligands and have the binding affinity required by the instant claims. The method differs from the instant claims by reciting specific antibody species, and a narrower genus of diseases to be treated. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s Arguments
Applicant argues:
1. Applicant believes that the rejection is improper because the ‘126 application has a later effective filing date. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The rejection is not improper. The subject matter of the two applications by the same entity overlaps, which necessitates a double patenting rejection. 
MPEP 1490 states that if the provisional double patenting rejections in both applications are the only rejections remaining in those applications, the examiner should then withdraw the provisional ODP rejection in the earlier-filed application thereby permitting that application to issue without need of a terminal disclaimer. As stated above, this double patenting rejection is not the only remaining rejection, no Terminal Disclaimer has been filed, and no other arguments have been presented to overcome the rejection. Therefore, the rejection has been maintained. 


New Claim Rejections
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 38-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carrier et al (US 2011/0159011 A1; filed 8/28/09; published 6/30/11) in view of Lacy et al (Volume 96, Issue 3, Supplement 1, February 2009, Pages 317a-318a).
The instant claims are drawn to a method of treating inflammatory disease comprising administering an antibody or antigen binding fragment thereof that binds to IL-36R at a Kd equal to or less than 0.1 nM. The antibody must also be able to inhibit all three ligands, IL-36alpha, beta, and gamma, from binding to the receptor. The method can be used to treat inflammatory bowel disease, 
	Carrier describes treating an IL-22-associated disorder comprising administering an inhibitor that can inhibit at least one of IL-1F6, IL-1F8, and IL-1F9 to a patient (see e.g. claim 6). IL-1F6, Il-1F8, and Il-1F9 are synonyms for IL-36α, Il-36β, and IL-36γ, respectively. The term “at least one” inherently includes one, two or all three target proteins, therefore the inhibitor can inhibit all three ligands for IL-36R. The inhibitor can be an anti-IL-1Rrp2 antibody (see e.g. claim 10). IL-1Rrp2 is a synonym for IL-36R. The disease can be psoriasis, lupus, or arthritis (see e.g. claim 11). The treated disease can also be Crohn’s disease (see e.g. paragraph [0060]).  The antibody must have “high affinity and specificity” (see e.g. paragraph [0060]). The term high affinity is produced with a Ka of higher than 106M-1 (see e.g. paragraph [0067]), which is inversely correlated to Kd. This would yield a maximum Kd of 10-6, or micromolar Kd.  
	Carrier does not describe a Kd at less than 0.1 nM (10-10 M). 
	Lacy describes a correlation between antibody affinity and activity (see entire reference). Binding profiles of affinity matured antibodies revealed that affinity matured antibodies are more than 10-fold more potent than a chimeric antibody, and that this potency can be accounted for by the positive correlation with lower dissociation constant (Kd) (see entire reference). The affinity matured antibody had a femtomolar Kd (10-15), versus a picomolar Kd (10-12) for the chimeric antibody (see entire reference).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the antibody of Carrier to have a lower Kd because the lower Kd correlates with increased potency of the antibody according to Lacy. One of skill in the art would be motivated to use a more potent antibody when treating disease, so that the treatment is more effective, potentially requiring smaller doses, more likelihood of cure or amelioration of symptoms, and less side effects. The advantage of greater potency and potentially increased biological functions provides the motivation to make the aforementioned modification of the antibody of Carrier, based on the teachings of Lacy, with a reasonable expectation of success. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method, and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known .            

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646 
2/16/22                                                                                                                                                                                                       

/BRIAN GANGLE/Primary Examiner, Art Unit 1645